Citation Nr: 1201271	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  02-12 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for sarcoidosis.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach condition, to include irritable bowel syndrome.

4.  Entitlement to a disability rating in excess of 10 percent for urticaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2006 and April 2008, the Board remanded the claim for service connection for a left knee disability for additional development and adjudicative action.  In a September 2008 Board decision, it denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board decision and remand it for compliance with the instructions in the joint motion.  The Court granted the motion that same month.  In a November 2009 decision, the Board again denied the claim.  The Veteran again appealed the denial to the Court.  In April 2011, the Court issued a nonprecedential Memorandum Decision wherein it set aside and remanded the Board decision.  The case has been returned to the Board for further appellate review.

The issues of entitlement to a disability rating in excess of 10 percent for urticaria; entitlement to service connection for sarcoidosis; and whether new and material evidence has been received to reopen a claim for service connection for a stomach condition, to include irritable bowel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's reported history of in-service knee pain, in-service treatment of knee pain, and continued knee pain following discharge from service is not credible.

2.  There is no competent and credible evidence of a nexus between a post service left knee disability and service, and arthritis was not shown within one year following discharge from service.


CONCLUSION OF LAW

A left knee disability, to include arthritis, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  With regard to the service connection issue decided below, VA provided the Veteran with pre-adjudication notice in letters dated in January and March 2001.

In addition, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was provided to the Veteran in a May 2008 letter, and the claim was readjudicated in June 2008.

Regarding VA's duty to assist the appellant with her service connection claim, relevant service treatment records, post-service private and VA medical reports, and written submissions and hearing testimony statements of the Veteran have been associated with the claims file.  VA provided the Veteran with an examination in connection with her claim.

In the August 2009 joint motion, the parties agreed that, "the Board should provide a statement of reasons or bases as to whether any further evidentiary development, in the form of another VA medical opinion, must be undertaken in order for the Board to adjudicate the case on the merits."  Id. on page 2.  The Board does not find that any additional evidentiary development is warranted, particularly in the form of another VA medical opinion.  The parties and the undersigned agree that the Veteran has never claimed having sustained a specific injury in service.  The Veteran's current assertions are that she had left knee pain from overuse and received treatment in service.  At the May 2008 VA examination, she reported that the symptoms associated with her left knee began in 1990; thus, three years before discharge from service.

The Board specifically rejects her complaints of pain and treatment in service regarding her left knee during the course of this appeal, as they are inconsistent with the service treatment records, including statements she made during service about her own medical history.  At the May 2008 VA examination, she stated that the symptoms in her left knee began in 1990.  However, Dental Health Questionnaires completed by the Veteran in January 1991, March 1991, April 1991, February 1992, and November 1992 all reflect that she specifically denied ever having had or having then arthritis and/or painful joints.  On those forms, she was also asked if she had any disease, condition, or problem not listed above, and she answered "No" in January 1991, March 1991, February 1992, and November 1992.  (She left that question blank on the April 1991 form.)  At the time of the Veteran's discharge from service in September 1993, clinical evaluation of the lower extremities was normal.  Most importantly, in the report of medical history completed by the Veteran at that time, she specifically checked 'No' in response to the question of whether she had ever had or had then "'Trick' or locked knee."  She attested to the truth of the information supplied by signing that document.  Thus, in the three years following 1990 (her claimed onset of knee pain), the Veteran consistently denied any problems with her knee and denied joint pain.  This is inconsistent with her current allegations.

It is not just a matter of there being a lack of evidence of in-service complaints of knee pain and treatment (when the evidence is replete with multiple medical complaints throughout service not involving her knee); rather, it is a matter that when the Veteran could have reported knee pain at separation, she specifically stated she did not have any.  When she could have reported joint pain in 1991 (three times) and 1992 (twice), she specifically stated she did not have any.

The separation examination records were generated with a view towards ascertaining the appellant's then-state of physical fitness, and they are akin to statements of diagnosis and treatment and are of significant probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, the statements the Veteran made in these service records were made contemporaneously with her service, which makes them highly credible.  Thus, the Board concludes as a finding of fact that there was no left knee pain or treatment in service.

Further supporting this finding that the Veteran did not have chronic left knee pain from overuse in service is a June 1996 report of medical history completed by the Veteran, wherein she again stated 'No' to ever having or having then ''Trick' or locked knee.' Again, she attested to the truth of this statement by signing the document.  The examiner noted, 'No changes since physical examination of [September 1993].' Thus, not only did she deny pain in service, but also denied pain for the three years after service.  In the 'Annual Certificate of Physical Condition,' dated June 1996, the Veteran denied any injury, illness, or disease within the last 12 months, which required hospitalization or caused an absence from school, duty, or civilian occupation for more than three consecutive days.  She denied being under a physician's care during the past 12 months.  She denied taking any prescription medications in the past 12 months.  She denied having any physical defect which might restrict her performance on active duty or prevent her mobilization.  These documents were completed contemporaneously with the time period in question, and thus are inherently credible.  Thus, service records dated from 1991 to 1996 establish a lack of knee pain.  At the hearing before the undersigned, she alleged continuous pain from service until the present time.  See February 2006 Board hearing transcript on page 15.  The current allegations contradict the statements she made in 1996, which further damages the Veteran's credibility.  

In the VA Form 21-526, Veteran's Application for Compensation or Pension, submitted by the Veteran in December 2000, when asked when her joint pain began, she stated June 10, 1995, and December 8, 2000-dates that post date service.  In the March 2001 VA examination report, the examiner stated, "She did not have these symptoms [of joint pain] while she was in the Army."  The implication in the medical history, as described by the examiner, was that the pain began after her service discharge.  This would be consistent with the service treatment records (the lack of evidence of left knee pain, joint pain, or treatment for left knee pain).  During the appeal, the Veteran went from reporting the onset of pain following discharge from service to during service.  The Veteran's statements are inconsistent during the appeal period, which supports the Board's finding that her statements lack credibility.

It must be noted that the Board agrees with the parties's finding in the joint motion that the Board misunderstood the report in the May 2008 examination as to when the Veteran received a cortisone injection in her left knee.  In other words, it concedes that the appellant was not attempting to state that she received the injection in service.  The Board's finding that the Veteran's current statements lack credibility is based upon the reasons and bases described in detail above (the lack of consistency with what the service treatment records show, including her own statements at that time, and what she has stated during the appeal process).

The Board also agrees with the parties's finding that, "It appears that the [May 2008] examiner's attribution of the current disability is to the in-service event: the complaints of pain from overuse, and not some unidentified trauma."  (The parties and the undersigned have all noted that the Veteran has denied a specific one-time injury to her knee.  See joint motion on page 2.)  Nevertheless, the Board does not find that this medical opinion provides a nexus to service.  Specifically, because the Board explicitly rejects the current allegations of having knee pain from overuse and receiving treatment in service due to its finding that the allegations are not credible, this positive medical opinion is rejected, as it is clearly based on history provided by the Veteran since no service treatment record substantiates her allegations of in-service knee pain and treatment.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

On this note, the Board also does not find that a remand to obtain another medical opinion is needed, as the Board finds the Veteran's statements of in-service knee pain unreliable, and concludes as a 'finding of fact' that there was no disease or injury in service involving the left knee, to include pain and/or treatment.  Thus, there is no credible evidence for an examiner to review to establish that the Veteran had knee pain or received treatment in service.  Thus, a new examination solely to supply a nexus opinion would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not impose additional burdens on the Board with no benefit going to the claimant).

The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the Veteran's service connection claim discussed in the decision herein below.

II.  Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these three requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post- service development of a presumptive disease, such as arthritis is to a degree of 10 percent within one year from the date of termination of service, establishes a rebuttable presumption it was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran asserts that she developed a chronic left knee disability as a result of the physical demands caused by her job as a machinist's mate aboard the USS SHENANDOAH, such as running on the hard decks and having to constantly ascend ladders.  She maintains that she saw a corpsman when her knee would swell, who told her to take it easy and gave her aspirin.  See hearing transcript at pages 9-12.  The Veteran maintains that she did not sustain any specific trauma to her left knee during service.  Id. at pages 11-12.She asserts that she has had continual left knee pain since military service.  Id. at page 15.

On the question of current diagnosis, post-service VA and private examination and treatment records show that in March 2001, VA initially clinically diagnosed as having degenerative joint disease and polyarthralgia.  See March 2001 VA orthopedic examination report.  Subsequent private and VA treatment and examination and reports contain diagnoses of patellar chondromalacia with the possibility of loose body and hypertrophic sinusitis on the left knee and left knee subluxating patella with chondromalacia and torn medial meniscus.  See August 2006 report, prepared by J. J. Y., M. D. and May 2008 VA orthopedic examination report, respectively.

On the question of whether the Veteran had a disease or injury in service, for all the same reasons described in detail above, the Board finds there was no disease or injury (including her current description of pain and treatment) in service.  The service treatment records (including statements the Veteran made at that time) specifically contradict her current allegations of in-service knee pain beginning in 1990.  Additionally, because of the Board's finding that the Veteran's current statements lack credibility, it also rejects any allegation by her of having sought treatment in service for her knee pain and allegations of continued pain in her knees following her 1993 discharge from service.  As pointed about above, she specifically denied having knee pain or a past history of knee pain in June 1996-approximately three years after her service discharge.  The June 1996 report of medical history is accorded high probative value, as such statement was made contemporaneously with the time period in question.  The first showing of any knee pain was in March 1997, three-and-a-half years after her discharge from service.  She implied that the knee pain was related to her being physically active at that time (which she described as involving "yoga, biking, swimming, etc.").  See also March 2001 VA examination report (showing that she reported that after service, she had opened a flower and gift shop and then became a ballroom dance instructor for a couple of years).  An MRI of her left knee was done at that time, and was negative.  This is evidence that arthritis was not manifested to a compensable degree within one year following her discharge from service.  Arthritis was first shown in 2001, which is almost eight years after the Veteran's service discharge.

As to the question of a relationship between the current disability and service, the Board has already addressed this above.  That discussion is incorporated herein.  The May 2008 medical opinion established a relationship between the current left knee disability and service.  However, the probative value of this opinion is dependent upon the accuracy of the history relied upon, including the history as reported by the Veteran.  At the May 2008 hearing, the Veteran reported that her left knee pain began in 1990.  As described in detail above, the Board accords the Veteran's history of the onset of left knee pain in 1990 no probative value.  Because the examiner could not make such an opinion except based on the Veteran's history (since there is nothing in the service treatment records to substantiate her allegation of the onset of knee pain in 1990 or any treatment during service), this medical opinion is rejected.  See Black, 5 Vet. App. 177; see also Reonal, 5 Vet. App. 458;Guimond, 6 Vet. App. 69.

In the August 2008 informal hearing presentation, the Veteran's representative pointed out that VA could not ignore a medical opinion solely on the basis that it was based on history relayed by the Veteran, citing to Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  This is a correct statement.  As the Court explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), however, reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility.  Here, the Board has found that the Veteran lacks credibility in her report of history that she provided at the May 2008 examination and what she described at her Board hearing, which testimony was under oath.  This determination is within the Board's purview, and the Board finds that it has provided adequate reasons and bases for this determination.

There is no other opinion that is supportive of the Veteran's claim.  On the contrary, VA clinicians in June and November 2001 have suggested that x-ray evidence of mild degenerative arthritis of the Veteran's left knee was consistent with her age and might have been exacerbated by her dancing (at one time, the Veteran was employed as a ballroom-dance instructor).  See VA outpatient reports, dated in June and November 2001, respectively.

In compliance with the Court's April 2011 Memorandum Decision, the Board has considered the reasons for the RO's grant of service connection for the Veteran's right knee disability, and its own reasons for its denial of service connection for the Veteran's left knee disability, in order to elucidate the precise basis for the Board's decision.  Allday v. Brown, 7 Vet. App. 517 (1995).  In its December 2007 grant, the RO undertook no analysis of the credibility of the Veteran's lay statements; specifically, the RO failed to consider the discrepancy between the Veteran's statement to the May 2007 VA examiner that her right knee pain started in 1992, and her contemporaneous notation on her September 1993 Report of Medical History to the effect that her "health [is] good," and she did not have, and had never had, a "Bone, joint or other deformity" or a "'Trick' or locked knee."  The Court has held that contemporaneous evidence has greater probative value than subsequently reported history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  In light of the Court's holding in Curry, the RO should have found the Veteran's lay statements about the date of onset of her right knee pain to lack credibility.

Furthermore, as explained above, the RO should have rejected the May 2007 VA examiner's opinion based in part on that lay evidence.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).  Simply put, the RO erred in the Veteran's favor in its December 2007 grant of service connection for a right knee disorder; however, neither Allday nor any other case of which the Board is aware compels VA to compound that error by ignoring its duty to analyze the credibility of the evidence in the distinct claim for service connection for a left knee disorder.

In further compliance with the Court's April 2011 Memorandum Decision, the Board has considered the impact vel non of the Veteran's sarcoidosis on her claim for service connection for a left knee disorder.  In her Informal Brief to the Court, the Veteran alleged that her "Sarcoidosis may also have contributed to the diseases in addition to wear and tear of joints from strenuous physical activity required in the United States Navy."  As an initial matter, the Board acknowledges the strenuous physical activity inherent in all veterans's service.  Notwithstanding the above, the Veteran has not demonstrated that she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions regarding the impact of her sarcoidosis on her left knee disability.  Consequently, the Veteran's etiological opinion is not competent medical evidence.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, the record does not include any competent medical evidence that her current diagnosis of sarcoidosis etiologically links her left knee disorder to service on either a direct or secondary basis.

The Board has also considered whether the Veteran's report of sarcoidosis warrants another VA medical examination or opinion with respect to her left knee disorder.  Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement because that would eliminate the carefully-drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the most probative evidence of record-including the Veteran's contemporaneous lay statements in her September 1993 Report of Medical History-do not establish that she suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period.  Separately, with the exception of the Veteran's conclusory generalized lay statement, the information and evidence of record does not indicate that the claimed left knee disability may be associated with her sarcoidosis.  Waters, supra.  Consequently, a VA examination and opinion is not warranted based on the Veteran's allegation that her sarcoidosis "may...have" led to her left knee disability.

Finally with respect to sarcoidosis, the Board has considered whether remand of the Veteran's claim for service connection for a left knee disability is required in light of the fact that the Veteran has a pending claim for service connection for her sarcoidosis.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  A remand is not required in this case because, even assuming arguendo that the Veteran is granted service connection for sarcoidosis, the analysis above demonstrates that the evidence of record is insufficient to warrant either a VA examination or a grant of service connection on a secondary basis.

Additionally, in compliance with the Court's April 2011 Memorandum Decision, the Board has considered the impact vel non of the Veteran's reported environmental toxins exposure on her claim for service connection for a left knee disorder.  The Veteran has provided no competent medical evidence to show that any environmental toxins exposure is etiologically related to her diagnosed left knee disability.  The Veteran is not competent to provide an etiological link between her exposure to environmental toxins and her claimed left knee disorder.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, because the contemporaneous and most probative evidence of record does not indicate that her claimed left knee disability or symptoms may be associated with the environmental toxins exposure, a VA examination and opinion is unwarranted.  38 C.F.R. § 3.159(c)(4); see also Waters, supra.

Lastly, in compliance with the Court's April 2011 Memorandum Decision, the Board has considered the impact vel non of the Veteran's alleged undiagnosed illness on her claim for service connection for a left knee disorder.  The Board notes that the Veteran withdrew a separate claim for entitlement to service connection for undiagnosed illness complications (polyarthralgia) in a February 2003 letter.
Pursuant to 38 C.F.R. § 3.317, VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.
In this case, the Veteran has not provided competent evidence to show that she has an undiagnosed illness that is etiologically related to her diagnosed left knee disability.  The Veteran is not competent to provide an etiological link between her alleged undiagnosed illness and her claimed left knee disorder.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, because the contemporaneous and most probative evidence of record does not indicate that her claimed left knee disability or symptoms may be associated with an alleged undiagnosed illness, a VA examination and opinion is unwarranted.  38 C.F.R. § 3.159(c)(4); see also Waters, supra.
For these reasons, the Board finds that the weight of the credible evidence is against a finding that any left knee disability is the result of a disease or injury in service.  As the preponderance of the evidence is against the claim for service connection for a left knee disability, the benefit- of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  The claim is denied.



ORDER

Service connection for a left knee disability, to include arthritis, formerly considered as polyarthralgia, is denied.


REMAND

In a June 2010 rating decision, the RO denied the Veteran's claims for entitlement to a disability rating in excess of 10 percent for urticaria; entitlement to service connection for sarcoidosis; and whether new and material evidence has been received to reopen a claim for service connection for a stomach condition, to include irritable bowel syndrome.

In August 2010, the Veteran filed a notice of disagreement (NOD) with the RO's June 2010 rating decision.  The August 2010 letter satisfies the requirements of a notice of disagreement because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  Furthermore, because the August 2010 letter was received by VA within one year of the June 2010 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2011).

Because the Veteran has filed a notice of disagreement with regard to the issues of entitlement to a disability rating in excess of 10 percent for urticaria; entitlement to service connection for sarcoidosis; and whether new and material evidence has been received to reopen a claim for service connection for a stomach condition, to include irritable bowel syndrome, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2011).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case addressing the Veteran's claims for entitlement to a disability rating in excess of 10 percent for urticaria; entitlement to service connection for sarcoidosis; and whether new and material evidence has been received to reopen a claim for service connection for a stomach condition, to include irritable bowel syndrome.  The Agency of Original Jurisdiction (AOJ) should inform the Veteran that in order to complete the appellate process, she should submit a timely substantive appeal to the AOJ.  If the Veteran completes her appeal by filing a timely substantive appeal, the matter should be returned to the Board.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


